
	

113 S678 IS: Growing Opportunities for Agriculture and Responding to Markets Act of 2013
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 678
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Casey (for himself
			 and Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to establish a program to provide loans for local farms, ranches, and market
		  gardens to improve public health and nutrition, reduce energy consumption, and
		  for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Growing Opportunities for Agriculture
			 and Responding to Markets Act of 2013.
		2.Local farm
			 business and market garden competitive loan programSubtitle D of title X of the Food,
			 Conservation, and Energy Act of 2008 is amended by adding after section 10404
			 (Public Law 110–246; 122 Stat. 2111) the following:
			
				10405.Local farm
				business and market garden competitive loan program
					(a)DefinitionsIn
				this section:
						(1)Agricultural
				commodityThe term agricultural commodity has the
				meaning given the term in section 102 of the Agricultural Trade Act of 1978 (7
				U.S.C. 5602).
						(2)Eligible
				lending entityThe term eligible lending entity
				means a government agency, nonprofit organization, or any other entity that the
				Secretary designates to finance and facilitate the development of a local farm
				business project or market garden project.
						(3)Eligible
				producerThe term eligible producer means an
				individual or group of individuals who carry out a local farm business project
				or market garden project.
						(4)Food
				desertThe term food desert has the meaning given
				the term in section 7527(a).
						(5)Local farm
				business projectThe term local farm business
				project means a project on a farm or ranch that—
							(A)is for the
				production of an agricultural commodity for local markets in the local service
				area; and
							(B)is located on 1
				or more property lots, the cumulative acreage of which shall be more than 1
				acre.
							(6)Local service
				areaThe term local service area means an area
				consisting of a certain mile radius (as determined by the Secretary) from the
				physical location of production by an eligible local farm business or market
				garden project.
						(7)Market garden
				projectThe term market garden project means a
				project that—
							(A)is for the
				production of an agricultural commodity for local markets in the local service
				area; and
							(B)is located on 1
				or more property lots (regardless of the population density of the area in
				which the property lots are located), the cumulative acreage of which shall be
				more than ¼ acre.
							(8)Revolving loan
				fundThe term revolving loan fund means a revolving
				loan fund established by an eligible lending entity as described in subsection
				(c).
						(9)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				2003(e)).
						(10)Specialty
				cropThe term specialty crop has the meaning given
				the term in section 3 of the Specialty Crops Competitiveness Act of 2004 (7
				U.S.C. 1621 note; Public Law 108–465).
						(11)Sustainable
				agricultureThe term sustainable agriculture has the
				meaning given the term in section 1404 of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103).
						(b)Competitive
				loan program for eligible lending entities
						(1)In
				generalTo support new entrepreneurship and job creation, the
				Secretary shall establish a local farm business and market garden competitive
				loan program under which the Secretary shall make available to eligible lending
				entities loans to develop revolving loan funds to assist—
							(A)eligible
				producers in establishing local farm business projects or market garden
				projects that will locally produce fresh foods; and
							(B)local farm
				business projects and market garden projects to create local employment
				opportunities by—
								(i)increasing farm
				and garden income by connecting producers and consumers;
								(ii)creating more
				reliable local food systems;
								(iii)diversifying
				food production;
								(iv)increasing
				consumer access to fresh, local healthful foods produced by local farms,
				ranches, and market gardens in urban, suburban, or rural areas;
								(v)supporting
				nutrition education that incorporates participation of school children in farm-
				and garden-based agricultural education activities; and
								(vi)preserving
				farmland.
								(2)EligibilityTo
				be eligible to receive a loan under the program established under paragraph
				(1), an eligible lending entity shall submit to the Secretary an application at
				such time, in such form, and containing such information as the Secretary may
				require.
						(3)Selection
				criteria
							(A)ApprovalNot
				later than 1 year after the date of enactment of this section and in accordance
				with this paragraph, the Secretary shall, on a competitive basis, begin
				assessing and approving such applications received under paragraph (2) as the
				Secretary considers appropriate.
							(B)CriteriaIn
				considering a loan application received under paragraph (2), the Secretary
				shall—
								(i)evaluate the
				extent to which the application demonstrates the ability of the eligible
				lending entity—
									(I)to manage,
				market, and administer a revolving loan fund;
									(II)to assist local
				eligible producers to successfully meet local service area
				opportunities;
									(III)to work with
				partners to provide technical support to eligible local farm business projects
				and market garden projects;
									(IV)to recruit,
				educate, and assist local producers to advance local farming and ranching
				opportunities that meet local service area needs; and
									(V)subject to
				paragraph (5), to provide matching funds in the form of cash or in-kind
				services to properly implement and manage the revolving loan fund;
									(ii)assess—
									(I)the number and
				type of local farm business projects and market garden projects to be affected
				by local farm business project loan funding;
									(II)the number of
				new jobs and eligible local farm business projects and market garden projects
				to be created by the revolving loan fund;
									(III)the ability of
				an eligible local farm business project or market garden project—
										(aa)to
				preserve farmland through economically and environmentally sustainable
				agriculture practices (as determined by the Secretary); and
										(bb)to
				serve schools and institutions with a high proportion of students who are
				eligible for free or reduced price lunches under the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.);
										(IV)the degree to
				which an eligible local farm business project or market garden project—
										(aa)incorporates
				experiential nutrition education;
										(bb)demonstrates the
				potential positive economic impact for the local economy;
										(cc)demonstrates
				environmentally sustainable agriculture practices; and
										(dd)demonstrates a
				collaboration between schools or educational institutions, nongovernmental
				organizations, producer groups, and other community and business partners;
				and
										(V)the market
				opportunity for eligible local farm business projects or market garden projects
				to sell products in the local community; and
									(iii)consider any
				other factors that the Secretary determines to be appropriate.
								(C)Regional
				balanceTo the maximum extent practicable, in awarding loans
				under this section, the Secretary shall ensure that loan recipients—
								(i)are
				geographically diverse;
								(ii)serve clients
				targeted by the loan program, including socially disadvantaged farmers or
				ranchers;
								(iii)serve clients
				located in areas with a variety of population densities, including rural,
				suburban, urban, and tribal areas; and
								(iv)identify and
				serve food deserts within the local service area.
								(D)Priority
								(i)In
				generalIn considering loan applications received under paragraph
				(2), the Secretary shall give priority to applications that demonstrate the
				ability and willingness of the eligible lending entity—
									(I)to serve clients
				targeted by the program, including, as appropriate, socially disadvantaged
				farmers or ranchers;
									(II)to assist with
				the financial management aspects of specialty crop farming and other types of
				local agricultural projects; and
									(III)to address the
				nutritional needs of an underserved area, as determined in accordance with
				clause (ii).
									(ii)Underserved
				areasIn determining whether an area is an underserved area, the
				Secretary shall consider—
									(I)population
				density;
									(II)below-average
				supermarket density or sales;
									(III)the rate of
				ownership of motor vehicles; and
									(IV)geographical or
				physical barriers, such as highways, mountains, major parks, or bodies of
				water.
									(4)Loan terms for
				eligible lending entities
							(A)In
				generalFor each fiscal year for which the Secretary makes a loan
				to an eligible lending entity under this subsection, the loan shall—
								(i)be in an amount
				that is not less than $200,000 and not more than $1,000,000; and
								(ii)be used by the
				eligible lending entity to establish a revolving loan fund to provide loans for
				local farm business projects or market garden projects.
								(B)TermThe
				term of a loan under this subsection shall not exceed 20 years from the date on
				which the loan is finalized.
							(C)Loan financing
				termsIn making loans to eligible lending entities under this
				subsection, the Secretary shall—
								(i)set the rate of
				interest at not more than 2 percent per year; and
								(ii)ensure that no
				payments are due on the loan during the first 2 years of the loan.
								(5)Matching
				fundsThe Secretary may not require an eligible lending entity
				that receives a loan under this subsection to provide, from non-Federal
				sources, in cash or in-kind, the cost of carrying out activities under the
				loan.
						(6)Administrative
				expenses
							(A)In
				generalEach eligible lending entity that receives a loan under
				this subsection shall be eligible additionally to receive a 1-time grant for
				purposes described in subparagraph (B) in an amount that is not more than the
				lesser of—
								(i)10 percent of the
				total amount of the loan received by the eligible lending entity; or
								(ii)$50,000.
								(B)Use of grant
				fundsGrant funds received under subparagraph (A) may be used by
				the eligible lending entity only to pay management and technical support costs
				associated with the loan.
							(C)Interest
				rateIf an eligible lending entity receives a grant under
				subparagraph (A), the eligible lending entity may not set the interest rate of
				loans made by the eligible lending entity to local farm business projects or
				market garden projects at more than 3 percent per year.
							(7)Progress
				reports
							(A)In
				generalNot later than 90 days after the last day of each fiscal
				year, each eligible lending entity that has a loan under this subsection shall
				submit to the Secretary a report that includes—
								(i)an evaluation of
				the progress of the revolving loan fund carried out by the eligible lending
				entity;
								(ii)a description of
				the revolving loan fund, including information on all loans made to local farm
				business projects or market garden projects;
								(iii)a status update
				for the local farm business projects and market garden projects funded by the
				revolving loan fund that describes—
									(I)the amount of
				food produced;
									(II)the amount of
				revenue generated; and
									(III)the number of
				new and retained jobs; and
									(iv)such other
				information as the Secretary may require.
								(B)Reports by the
				SecretaryNot later than 3 years after the date of enactment of
				this section, the Secretary shall submit to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report that describes the results and findings of the
				loan program carried out under this subsection.
							(8)Annual
				reviewThe Secretary shall conduct an annual review of the
				financial records of each eligible lending entity that receives funding under
				this subsection—
							(A)to assess the
				financial soundness of the eligible lending entity; and
							(B)to determine the
				effective use of loan and grant funds made available to the eligible lending
				entity under this subsection.
							(c)Revolving loan
				fund
						(1)Establishment
				and purposeEach eligible lending entity that receives a loan
				under subsection (b) shall use the funds to establish a revolving loan fund to
				provide loans to eligible producers in the local service area.
						(2)Eligible
				activitiesLoans made by an eligible lending entity under this
				subsection shall be used by the eligible producer to carry out eligible
				activities in the local service area, including—
							(A)to carry out
				production projects for value-added food products;
							(B)to provide
				working capital for general operational costs of the local farm business
				project or market garden project;
							(C)to purchase
				project-related equipment;
							(D)to purchase
				seeds, plants, and fruit or nut trees;
							(E)to purchase
				livestock, poultry, and breeding stock;
							(F)to construct and
				maintain irrigation systems;
							(G)to construct
				buildings (including barns, sheds, greenhouses, and dry and cold storage sheds)
				necessary to support production;
							(H)to lease, lease
				to purchase, or directly purchase farmland or make a down payment on an
				accepted purchase offer for farmland; or
							(I)to carry out any
				other activity that the Secretary determines to be in accordance with this
				section.
							(3)Loan
				conditions
							(A)In
				generalTo be eligible to receive a loan under this section from
				an eligible lending entity, an eligible producer shall—
								(i)supply a minimum
				level of support of the cost of the local farm business project, market garden
				project, or institution costs, as determined by the Secretary; and
								(ii)submit to the
				eligible lending entity—
									(I)documentation of,
				as appropriate—
										(aa)a
				long-term land lease contract granting the right to perform local production
				agriculture;
										(bb)a
				building lease; or
										(cc)a
				deed of property ownership; and
										(II)a conservation
				plan and a sound business plan that is likely to result in a profitable
				business with sustainable employment for the eligible producer and any
				employees.
									(B)Secretarial
				approval; guarantee
								(i)ApprovalBefore
				an eligible lending entity may make a loan or package of loans to an eligible
				producer under this section, the Secretary shall approve the loan or package of
				loans in accordance with the requirements of this section.
								(ii)Loan
				guaranteeThe Secretary shall guarantee not more than 85 percent
				of the principal and interest on each loan approved under clause (i).
								(4)PriorityIn
				making loans under this subsection, the eligible lending entity shall give
				priority to eligible producers that are operated by, or that support—
							(A)qualified
				beginning farmers or ranchers (as defined in section 343(a) of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 1991(a))) and socially disadvantaged
				farmers or ranchers;
							(B)existing eligible
				producers, whether owners or tenants, who use loan funds to convert to
				agricultural production systems approved by the Secretary;
							(C)eligible
				producers who use loan funds to build conservation structures or carry out
				conservation practices;
							(D)eligible
				producers who will supply fresh and locally produced food to underserved
				communities; and
							(E)existing eligible
				producers of agriculture commodities who want to diversify farm, ranch, or
				market garden production and income.
							(5)Loan terms for
				eligible producers
							(A)In
				generalA loan made by an eligible lending entity to an eligible
				producer under this subsection shall be in an amount that is—
								(i)in the case of a
				local farm business project, not less than $5,000 and not more than $100,000;
				and
								(ii)in the case of a
				market garden project, not less than $3,000 and not more than $50,000.
								(B)TermThe
				term of a loan under this subsection shall not exceed—
								(i)in the case of a
				loan in an amount that is not more than $35,000, 12 years from the date on
				which the loan is finalized; and
								(ii)in the case of
				all other loans, 20 years from the date on which the loan is finalized.
								(C)Loan financing
				termsIn making loans under this subsection, an eligible lending
				entity shall—
								(i)set the rate of
				interest at not more than 3 percent per year;
								(ii)ensure that no
				payments are due on the loan during the first 9 months of the loan; and
								(iii)ensure that
				only interest is due on the loan during the period beginning on the last day of
				the period described in clause (ii) and ending 24 months after the issuance of
				the loan.
								(D)Loan
				forgivenessIf an eligible producer has received a loan under
				this section to carry out a local farm business project or market garden
				project, and after 3 years the Secretary determines that the project is
				successful, the Secretary may offer to forgive—
								(i)up to 10 percent
				of the outstanding amount of the loan; and
								(ii)in the case of
				an eligible producer supporting sustainable agriculture practices, up to 20
				percent of the outstanding amount of the loan.
								(d)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary for each of fiscal years 2014 through 2024—
						(1)$20,000,000 to
				provide loans and grants under subsection (b); and
						(2)$1,000,000 for
				the administrative costs of carrying out this
				section.
						.
		
